Citation Nr: 0217940	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active military service from February 1943 
to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit 
sought on appeal.

In February 2002, the Board granted the veteran's motion 
to advance this case on the docket due to medical illness.  
See 38 C.F.R. § 20.900(c)(2002). 


FINDINGS OF FACT

1.  In an April 1971 Board decision, service connection 
for arthritis of the spine was denied.  

2.  The evidence received since the time of the April 1971 
Board decision is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for entitlement to service connection for residuals 
of a neck injury.


CONCLUSIONS OF LAW

1.  The April 1971 Board decision that denied service 
connection for arthritis of the spine is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.  New and material evidence has been presented to reopen 
a claim for entitlement to service connection for 
residuals of a neck injury.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
injured his neck in service, and that he currently 
experiences residuals of that injury.  

A brief review of the history of this appeal is as 
follows.  In March 1949, the veteran field a claim for 
service connection for a "neck and shoulder condition."  
In support of that claim, he submitted an affidavit dated 
in February 1949, from someone who indicated that during 
service the veteran continuously complained that his neck 
and shoulder hurt him.  In a March 1949 rating decision, 
the RO confirmed a prior denial of service connection for 
a right arm and shoulder condition, on the basis that the 
affidavit did not establish the presence of a disability.  
The veteran was notified of his appellate rights in a 
letter accompanying that decision.  In May 1949, and in 
March 1950, the veteran submitted additional evidence in 
support of his claims, consisting of an employment 
affidavit and private medical statements.  The RO 
continued to deny his claim in decisions dated in June 
1949, March 1950, and April 1950.  The veteran was 
notified of his appellate rights in letters dated in June 
1949 and April 1950, but he did not initiate an appeal as 
to any of those decisions, and they became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

In March 1970, the veteran submitted a request to reopen 
his claim for service connection for a neck disorder, 
which the RO denied in a March 1970 decision.  He appealed 
that decision to the Board, and in an April 1971 decision, 
the Board denied service connection for arthritis of the 
spine on the basis that there was no evidence of treatment 
for arthritis during service.  The Board noted that there 
was adequate evidence of current osteoarthritis of the 
lumbar and cervical spine, with some painful motion in the 
cervical spine, but there was no evidence establishing 
that the veteran developed arthritis of the spine during 
service or during the first post-service year.  The 
Board's April 1971 decision is a final decision.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In July 1998, the veteran submitted a request to reopen a 
claim for service connection for a neck injury.  The RO 
determined that there was no evidence to show cervical 
degenerative process in service or within the one year 
presumption period, and there was no evidence to show any 
relationship to service.  The RO denied reopening the 
veteran's claim on the basis that no new and material 
evidence had been presented.  The veteran disagreed with 
that decision, and initiated the present appeal.  

As a preliminary matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159.  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes 
and the implementing regulations will be collectively 
referred to as "the VCAA." 

Although the VCAA was not specifically applied by the RO 
in this case, the Board finds no prejudice to the veteran 
in proceeding with this appeal because the VCAA 
requirements have been met, as explained below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary 
to substantiate the claim, including which portion of 
evidence the claimant should provide, and which portion VA 
will attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, as 
evidenced by numerous letters in the record.  Following 
the veteran's July 1998 claim to reopen his appeal, the RO 
sent the veteran a letter dated in September 1998, which 
explained the type of information needed to reopen his 
claim for service connection.  After this appeal was 
certified to the Board in March 2001, the Board notified 
the veteran by letter dated in March 2002, that additional 
development was being undertaken in his case.  See 
38 C.F.R. § 19.9 (a)(2).  The Board notified the veteran 
that records had been requested from various VA medical 
facilities on his behalf.  The Board also requested that 
the veteran fill out authorization and consent forms for 
certain private medical providers he identified so that 
the Board could attempt to obtain his complete treatment 
records.  By letter dated in June 2002, the Board notified 
the veteran that certain requests for records had negative 
results, either because the medical facility indicated 
that no records were located, or because mail was returned 
as undeliverable.  By letter dated in November 2002, the 
Board notified the veteran that they had requested both 
adjudication and medical records concerning his grant for 
SSI from the Social Security Administration.  In a 
December 2002 letter, the Board notified the veteran of 
responses received in connection with requests for certain 
records.  Copies of those responses were enclosed for the 
veteran's review.  See 38 C.F.R. § 20.903(b). 

In addition to the foregoing, by rating decision issued in 
June 1999, and a statement of the case (SOC) issued in 
October 1999, the veteran was informed of the laws and 
regulations governing new and material evidence.  The 
Board is satisfied that the veteran was put on notice as 
to the evidence needed to substantiate his claim, 
including what evidence he should supply, and what 
evidence VA would assist in obtaining.  See 38 U.S.C.A. 
§ 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, 
VA has assisted the veteran in obtaining relevant 
evidence.  The record contains the veteran's service 
medical records, private treatment records, and VA 
clinical records.  In June 2000, the veteran testified at 
a hearing held at the RO, and in April 2001, he testified 
at a hearing held before the undersigned member of the 
Board.  Transcripts of those hearing are in the record.  
As is clearly documented in the record, attempts have been 
made to secure all relevant records identified by the 
veteran, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  The veteran was afforded VA examinations in 
August 1969 and January 1979.  Although the veteran has 
not been afforded a recent VA examination, the Board does 
not find that an additional examination or medical opinion 
is necessary at this point, as contemplated under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In 
that regard, as is discussed in more detail in the 
decision below, the Board finds that the record as it 
stands contains sufficient evidence to reopen the 
veteran's claim.  However, disposition on the merits of 
the veteran's service connection claim will be deferred, 
pending proper notification to the veteran and allowing 
him an opportunity to present additional evidence or 
argument on that issue.  See 38 C.F.R. § 20.903(c).  In 
short, the Board finds that the duty to assist the veteran 
was satisfied, and the case is ready for appellate review.  
See 38 U.S.C.A. § 5103A.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a)(2001), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  During the pendency of this appeal 
there was a regulatory change pertaining to the definition 
of new and material evidence with respect to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (presently codified at 38 C.F.R. § 
3.156(a)(2002)).  However, as the veteran filed his claim 
to reopen prior to that date, the earlier version of the 
regulation remains applicable in this case.  

The reason for the prior final denial of this claim was 
that there was no evidence of an in-service neck or 
cervical spine injury, and there was no evidence that any 
current cervical spine disorder was causally related to an 
incident of the veteran's active service.  Since the time 
of the April 1971 Board decision, substantial medical 
evidence has been associated with the claims file, which 
reflects ongoing treatment for a cervical spine disorder.  
That evidence contains several statements from medical 
professionals who report that the veteran has had 
continuing neck pain since 1943, and that his current neck 
problems relate to an in-service injury.  Significantly, a 
March 1996 VA occupational therapy record contains a 
diagnosis of degenerative disc disease, with the onset 
listed as a 1943 neck injury.  Additionally, a November 
1982 VA clinical record reports neck pain since 1946.  A 
July 1995 VA clinical record reports that the veteran has 
had neck problems since the 1940's, and a May 2001 VA 
clinical record notes that the veteran had a long history 
of neck pain with radicular pain since 1943.  The Board 
finds that the foregoing medical evidence constitutes new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for residuals of a neck 
injury.  The evidence is new in that it was not previously 
of record, and the evidence is material because it relates 
the veteran's current residuals of a neck injury to his 
active military service.  As such, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a neck injury, and the claim is reopened.  
38 C.F.R. § 3.156(a).  To this extent, the appeal is 
allowed.  
 




ORDER

New and material evidence has been presented to reopen a 
claim for service connection for residuals of a neck 
injury, and to that extent the appeal is allowed.



		
	STEVEN L. KELLER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

